FIRST AMENDMENT

TO

AGREEMENT FOR PURCHASE AND SALE



 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (herein called this
"Amendment") is made and entered into as of the 27th day of July, 2009, by and
between USI II, LLC, a Delaware limited liability company (herein, "Seller"),
and Strategic Capital Holdings, LLC, a Virginia limited liability company
(formerly known as U.S. Commercial LLC) (herein, "Buyer").



W I T N E S S E T H

:





WHEREAS, Seller and Buyer heretofore entered into that certain Agreement for
Purchase and Sale dated effective June 10, 2009 (herein, the "Contract"),
respecting that certain improved real property located at 69 Mallory Avenue,
Jersey City, New Jersey; and



WHEREAS, Seller and Buyer desire to modify the Contract in certain respects, all
as more particularly set forth below.

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:



1.Purchase Price. Section 2 of the Contract is deleted in its entirely and the
following is substituted therefore:



"2. PURCHASE PRICE. The purchase price ("Purchase Price") for the Property,
shall be the sum of Eleven Million Six Hundred Twenty Five Thousand and no/100
Dollars ($11,625,000.00) payable in cash at Closing (as hereinafter defined), by
wire transfer of immediately available funds."



2. Miscellaneous.



(a) Seller and Buyer hereby ratify the Contract in accordance with its terms, as
modified hereby.



(b) To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.



(c) This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.



(d) This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.



(e) For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.

(f) In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.



(g) The captions and headings used in this Amendment are for convenience only
and do not in any way restrict, modify or amplify the terms of this Amendment or
the Contract.

 

 

IN WITNESS WHEREOF

, the parties hereto have executed this Amendment as of the day and year first
above written.



SELLER:



USI II, LLC, a Delaware limited liability company

By: /s/ Jeffrey P. Foster

Name: Jeffrey P. Foster

Title: Vice President 



BUYER:



Strategic Capital Holdings, LLC, a Virginia limited liability company (formerly
known as U.S. Commercial LLC)



By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: President